Citation Nr: 1114971	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for emphysema, to include as due to exposure to herbicides or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from December 1963 to May 1964, and on a period of active duty from May 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's currently diagnosed emphysema is related to military service, to include exposure to herbicides (Agent Orange), or to a service-connected disability.


CONCLUSION OF LAW

Emphysema was not incurred in, or aggravated by, active military service, may not be presumed to have been incurred in service, and was not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2005, January 2010, and March 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's March 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with multiple VA examinations to determine the etiology of the Veteran's emphysema.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to December 2009 Board remand, an April 2010 VA medical opinion was obtained.  As the April 2010 VA medical opinion adequately addressed the relationship between the Veteran's emphysema and his service-connected residuals of tropical lung disease, specifically addressing the issue of aggravation, the Board finds that there has been substantial compliance with its December 2009 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the VA examinations obtained in this case are adequate, as they were based upon a complete review of the Veteran's claims file, examination of the Veteran, with consideration of his lay statements, and the VA examiners provided written rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The most recent issuance by VA added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

In this case, the Veteran claims that he developed emphysema as a result of military service, to include as due to exposure to Agent Orange or as secondary to his service-connected residuals of tropical lung disease with scarring of the lung.  The evidence of record reveals that the Veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  However, emphysema is not a presumptive disorder under 38 C.F.R. § 3.309(e).  Consequently, the Veteran does not have a disability that would warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's service treatment records show that he was treated for a lung infection, called melioidosis pneumonia, in November 1968 during his service in Vietnam.

In a March 1969 in-service examination report, the Veteran reported shortness of breath, pneumonia, and lung infection in Vietnam.  The examining physician noted that the Veteran was treated and air-evacuated from the Republic of Vietnam because of respiratory infection.  A chest x-ray obtained in the same month showed no active disease.  In April 1969, an internal medicine physician stated that the Veteran's history sounded like melioidosis and x-ray examination showed a healed scar in the left ventricle, but no active lung disease was found.  The Veteran was put on Tetracycline.  In May 1969, the April 1969 in-service physician noted that the Veteran's old films from Japan showed typical melioidosis and that the Veteran should continue taking Tetracycline.  A chest x-ray showed fibrotic strands in the right upper lung but no active infection was shown.  The Veteran reported feeling well. 

A September 1969 service treatment report stated that the Veteran was doing well except for an intercurrent upper respiratory infection.

On his September 1969 separation examination, the Veteran reported shortness of breath and pain or pressure in the chest.  The examining physician noted the Veteran's history of lung infection in November of 1968 while serving in Vietnam, for which he was treated in Camp Zama, Japan.  No other abnormalities were noted as to the Veteran's lung and chest.  X-ray of the chest performed in the same month showed fibrotic strands in the upper lobes, but no active disease.

In a September 2005 VA examination report, the Veteran reported a history of smoking cigarettes for 30 to 35 years before he stopped smoking since 1997.  He gave a history of a tropical lung disease, for which he was transferred out to Japan for treatment in December 1968.  As to current illnesses, he reported a mild case of emphysema that was diagnosed in 1999.  The Veteran stated that his last bronchitis was in January 2005, which was treated with antibiotics; however, he did not have any problems since then.  The diagnosis was emphysema since 1999.  X-ray of the chest revealed a few scattered calcified granulomas, but no other significant abnormalities were identified.  The impression was no active disease of the chest.

A May 2006 VA treatment report noted an assessment of a mild chronic obstructive pulmonary disease (COPD).

In November 2007, the Veteran was afforded a VA respiratory examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner noted the Veteran's history of melioidosis pneumonia while serving in Vietnam.  The Veteran reported intermittent cough, wheezing occurring once every other week, and dyspnea on exertion.  He also reported that he smoked one to one and a half packs of cigarettes daily since age 18 until age 54.  On a computed tomography of the chest, severe emphysematous changes were found throughout both lungs, with no acute pulmonary process.  The diagnoses were COPD and scarring of both lung apices.  The VA examiner opined that the Veteran's scarring of the lung was related to the melioidosis pneumonia because it is common to have residual scarring of the lung tissue after an episode of severe pneumonia.  With respect to the Veteran's emphysema/COPD, however, the examiner stated that it was most likely secondary to cigarette use and not secondary to the pneumonia.

In a May 2008 addendum, the examiner repeated that the Veteran's COPD/emphysema "is not likely related to the melioidosis pneumonia."  In support of this opinion, the examiner stated that "the COPD is most likely secondary to a long history of cigarette smoking.  This is the most common cause of COPD."

Pursuant to the December 2009 Board's remand, an April 2010 VA medical opinion was obtained as to whether any degree of the Veteran's current emphysema/COPD is aggravated by his service-connected tropical lung disease with scarring of the lung.  The VA examiner stated that the Veteran's claims file was reviewed and commented on his review of medical literature concerning melioidosis.  
The Veteran reported intermittent non-productive cough, occasional wheezing, and dyspnea on mild exertion.  Following a physical examination of the Veteran, the diagnosis was scarring of bilateral apices of the lungs, with no objective medical evidence of active melioidosis.  The VA examiner concluded that the Veteran's current emphysema/COPD was not permanently aggravated by melioidosis pneumonia with apical lung scarring, bilaterally.  In reaching the conclusion, the examiner stated

Review of the current literature does not suggest that scarring of the apices of the lungs secondary to a tropical lung disease is a cause of or aggravates an OBSTRUCTIVE lung disorder.  The [V]eteran is of the opinion that [h]is obstructive lung disorder might be partially or completely genetic in origin.  He does acknowledge the fact that he smoked for over 30 years, quitting about 13 years ago.  It is at least as likely as not his tobacco smoke inhalation is the etiology of the current obstructive lung disease.  

After reviewing the evidence of record, the medical evidence of record does not show that the Veteran's emphysema is related to his military service, to include Agent Orange exposure, or to service-connected tropical lung disease with scarring of the lung.  There is a currently diagnosed emphysema/COPD, with scarring of the bilateral lung apices.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the evidence of record does not support that the Veteran's current emphysema/COPD is directly related to his military service.  The record further reflects that there has not been continuity of symptomatology with regard to this disorder.  The Veteran's service treatment records are negative for any respiratory disorder, other than lung infection, melioidosis pneumonia, for which service connection is already in effect.  Thereafter, post service records also failed to document any complaints of or treatment for any respiratory disorder for more than 30 years after his discharge from service.  While the Veteran reported during the September 2005 VA examination that emphysema was first diagnosed in 1999, there is no evidence of record that this disorder manifested prior to 1999, approximately 30 years after separation from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).  This expansive period without complaints or treatment is evidence against continuity of symptomatology, and it weighs heavily against the claim herein.  Id. at 356.

Additionally, the Board finds that there is no medical evidence of record relating the Veteran's emphysema/COPD to his military service, to include his in-service exposure to Agent Orange, or to his service-connected tropical lung disease with scarring of the lung.  All medical opinions of record pertaining to the etiology of the Veteran's emphysema/COPD are negative to his claim.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (indicating, like Velez, that competent medical nexus evidence is required to associate the right knee disorder with a service-connected disability).  Specifically, the November 2007 VA examiner opined that while the Veteran's scarring of the lung tissue was residuals of melioidosis pneumonia diagnosed in service, his emphysema/COPD was "most likely secondary to cigarette use and not secondary to the pneumonia."  In May 2008, the examiner stated that the Veteran's COPD was most likely secondary to a long history of cigarette smoking because this was the most common cause of COPD.  Additionally, the April 2010 VA reached the same conclusion that tobacco smoke inhalation was the etiology of the Veteran's current obstructive lung disease.  The examiner further stated that the Veteran current emphysema/COPD was not permanently aggravated by melioidosis pneumonia with the bilateral apical lung scarring.  In support of this opinion, the examiner stated that review of the current medical literature did not suggest that scarring of the apices of the lungs secondary to a tropical lung disease was a cause of or aggravates an obstructive lung disorder.  

The online medical article submitted by the Veteran in February 2007 provides an overview of melioidosis but does not suggest any relationship of melioidosis to obstructive respiratory disorders.  Thus, the article cannot be used to establish a medical nexus between the Veteran's current emphysema/COPD and his service-connected melioidosis with scarring of the lung.

To the extent that the Veteran asserts that his currently diagnosed emphysema/COPD is related to his military service, to include Agent Orange exposure, or to his service-connected residuals of melioidosis, the Board finds such assertion not competent evidence sufficient to establish service connection for emphysema/COPD.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether the Veteran's in-service tropical lung disease led to his emphysema/COPD does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that emphysema/COPD was the result of his military service or residuals of melioidosis.  Espiritu, 2 Vet. App. at 494.  

The competent medical evidence of record discounts any notion that the Veteran's current emphysema was either caused by or aggravated by his service-connected residuals of melioidosis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for emphysema, either on a direct or secondary basis.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for emphysema, to include as due to exposure to herbicides or as secondary to a service-connected disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


